VAUGHN, Judge.
The only assignment of error is to the entry of the judgment and presents, at most, the face of the record for review.
In their brief plaintiffs state that the judgment signed by Judge Jackson has to stand or fall on the validity of an order signed by Judge May on 25 February 1971. It appears of record that Judge May’s order was entered by agreement and consent of the plaintiffs and defendant. Plaintiffs do not argue to the contrary. The effect of the order was to appoint appraisers (agreed upon by all parties) and to order that the report of their appraisal be filed with the court. The parties had previously designated appraisers who, for one reason or another, did not serve.-
Plaintiffs, having expressly consented to Judge May’s order of 25 February 1971, cannot now attack its validity by merely *496éxcepting to the entry of a judgment of Judge Jackson on 2 October 1972.
The judgment from which plaintiffs appealed is affirmed.
Affirmed.
Judges Brock and Hedrick concur.